Case 1:21-cv-01894-WFK-SJB Document 20 Filed 07/09/21 Page 1 of 2 PageID #: 113




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ______________________________________
                                       :
 JAKUB MADEJ,                          :             Civil Action No.: 1:21-cv-01894-WFK-SJB
                         Plaintiff,    :
                                       :             DECLARATION OF
             vs.                       :             AMY SECTER, ESQ, IN SUPPORT OF
                                       :             DEFENDANT’S OPPOSITION TO
 SYNCHRONY FINANCIAL,                  :             PLAINTIFF’S MOTION FOR DEFAULT
                                       :             JUDGEMENT.
                         Defendant.    :
                                       :
 ______________________________________:

 I, Amy Secter, declare as follows:

    1. I am an attorney-at-law in the State of New York and an associate with the law firm of

 Reed Smith LLP, counsel to Defendant Synchrony Bank, improperly named as Synchrony

 Financial (“Defendant” or “Synchrony”). As such, I am fully familiar with the facts herein. I

 make this declaration and certification in support of Defendant’s Opposition to Plaintiff’s Motion

 for Default judgment.

    2. On June 1, 2021, Synchrony retained Reed Smith LLP to represent it in this matter.

    3. On June 3, 2021 and June 4, 2021, counsel for Synchrony and myself contacted Plaintiff

 to discuss his Motion for Default Judgment and his Affidavit of Service. See ECF 11-12.

    4. During discussions with Plaintiff, Plaintiff was informed that service was not properly

 effectuated on Synchrony. Specifically, Plaintiff was informed that his attempted service was

 rejected by The Corporation Trust Company, the entity he purported to service on behalf of

 Synchrony Financial as detailed in his Affidavit of Service.

    5. Furthermore, Plaintiff was informed that his method of service was improper under Federal

 Rules and State Law. See Fed. R. Civ. 4(h)(1) and N.Y.C.P.L.R. 312-a.
Case 1:21-cv-01894-WFK-SJB Document 20 Filed 07/09/21 Page 2 of 2 PageID #: 114




    6. As such, Synchrony requested that he withdraw his Motion for Default Judgment, as

 service was not properly completed.

    7. Despite being informed service was not proper, and acknowledging that he received

 rejection letters related to his attempted service, Plaintiff refused to withdraw his Motion for

 Default Judgment.

    8. Synchrony was then required to file the instant opposition.

        I declare under penalty of perjury that the foregoing is true and correct. Executed on this

 9th day of July, 2021, at Richmond, Virginia.




                                       _________________________________________
                                       AMY SECTER




                                                 -2-
